Filed Pursuant to Rule 424b(3) SEC File Number 333-130979 Pricing Supplement Number “PS-7” Date: July 3, 2007 (in connection with prospectus originally dated February 9, 2006 and as updated by a post-effective amendment and its prospectus dated November 3, 2006.) PROSPECTUS HYPERDYNAMICS CORPORATION One Sugar Creek Center Blvd., #125 Sugar Land, Texas 77478 voice: (713) 353-9400 fax: (713) 353-9421 8,400,000 Shares of Common Stock The common stock being offered hereby is, inter alia, common stock acquired from Hyperdynamics Corporation, a Delaware corporation (the “Company”) pursuant to a draw down under the provisions of that certain Investment Agreement (the “Equity Line of Credit”) by and between the Company and Dutchess Private Equities Fund II, L.P. (“Dutchess”). The description in this Pricing Supplement of the particular terms of the shares of common stock offered hereby supplements, and, to the extent inconsistent with, replaces and should be read in conjunction with the description of the general terms and provisions of the common stock and the Equity Line of Credit set forth in the original prospectus, dated February9, 2006 and as updated by a post-effective amendment and its prospectus dated November 3, 2006, to which description reference is made hereby. The price per share is based on the lowest closing bid during a pricing period which is the 5 trading days immediately after we deliver a put notice to Dutchess. Terms used, but not defined, herein have the meanings ascribed to them in the Prospectus. Purchaser: Dutchess Issue date: July 2, 2007 Number of shares issued: 48,160 Purchase price per share: $2.8025 Net Proceeds to the Company: $134,893
